Title: To Alexander Hamilton from Ædanus Burke, 7 April 1790
From: Burke, Ædanus
To: Hamilton, Alexander


New York, 7th. April 1790
Sir

Your letter of this day in which you explictly declare that you had no intention, in your Eulogium on General Green, to cast any reflection on Militia in general, or on any description of the Citizens of South-Carolina, removes all ground of dissatisfaction on my part.
I therefore cheerfully and explicitly retract every thing offensive which I said in the House of Representatives on Wednesday last: in relation to you, and whatever else in any stage of this disagreeable affair, may have admitted of a Construction wounding to your feelings. And I assure you of my concern that any misapprehension should have given occasion to it. Occurrences of this kind are ever to be regreted, and in an amicable issue, ought not to leave on generous minds any traces of unfriendly impressions.
I am Sir Your very hum. Servt
Æ. Burke
The Honorable Alexander Hamilton Esqr

